Citation Nr: 1208712	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-47 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (claimed as bipolar disorder and depression), claimed as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection a cervical spine/neck disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for breastbone arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Portland, Oregon, respectively.  

In August 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

Statements made by the Veteran and her representative at the Board hearing are interpertted as requesting that a previously denied claim of service connection for residuals of a head injury be reopened.  Additionally the hearing testimony raises a claim of entitlement to service connection for posttraumatic stress disorder.  These issues are referred to the RO for appropriate action.  

The issue of entitlement to service connection for breastbone arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's current psychiatric disability is related to her service-connected left ankle disability.

2.  The evidence reasonably shows that the Veteran's current headache disability is related to active service.

3.  The competent evidence does not show that the Veteran's current cervical spine, lumbar spine, left knee, or left hand disabilities had their onset in service, or that they are otherwise related to any incident/trauma noted therein; there are no manifestions of arthritis within the first post-service year. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder secondary to service-connected left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for cervical spine, lumbar spine, left knee, and left hand disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although complete VCAA notice was not provided prior to the initial adjudications in these matters, the Veteran has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claims were reajudicated after all essential notice was given, curing any timing defect.  See May 2010 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service and VA treatment records.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence regarding these issues, has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in March 2008, April 2008, and September 2008 to determine whether her claimed disabilities may be due to active service.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, including her lay assertions and current complaints, and because it addresses the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examinations. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Secondary service connection claim- psychiatric disability

The Veteran contends that she has a psychiatric disability related to residuals of her service-connected injuries.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Regarding aggravation, VA will not concede aggravation of a nonservice connected disability by a service-connected disability unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).

The first requirement for secondary service connection is evidence of a current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, post-service treatment records dated from February 2007 show treatment for a psychiatric disorder, to include depression.  An April 2008 VA examination diagnosed major depressive disorder.  Accordingly, the current disability requirement is satisfied. 

The next requirement for secondary service connection is evidence of a service-connected disability.  See Wallin, 11 Vet. App. at 512.  To this end, the Board notes that the Veteran is service-connected for residuals of a left ankle injury.  Therefore, this requirement is likewise met. 

The third and final requirement to acheive an award of secondary service connection is medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  In this regard, the Veteran underwent a VA examination in conjunction with his claim in April 2008.  The VA examiner, who reviewed the file in its entirety and examined/interviewed the Veteran, found a significant part of the major depression and pain disorder was associated with her service-connected medical conditions.

As all criteria pertinent to a secondary service connection claim have been met, this  claim is accordingly allowed.  

Direct service connection claims

Factual background

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include arthritis, may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

The Veteran here contends that her disabilities arose as a result of injuries that she sustained during her active military service.  

The service treatment records include a January 1974 record (the document reads "1973," but that is most likely an error, as the Veteran's entrance examination was in October 1973, and there is no notation of a pre-service left knee injury) that shows the Veteran was seen for a left knee injury after falling out of her bunk.  X-rays taken at that time were normal.  A February 1975 record reflects treatment for injuries to her head, neck and back, sustained when she fell off of a horse.  A mild concussion was diagnosed, along with cervical strain (resolved), and lumbar strain (mild).  A January 1976 service treatment record documents the Veteran's treatment for a left knee ligament strain.  April 1975 to April 1976 treatment records document treatment the Veteran received after a motor vehicle accident in which she sustained multiple injuries to include acute cervical sprain, acute lumbar sprain, as well as a left hand sprain.  The Veteran also complained of headaches on several occasions.

At her October 1976 separation examination, clinical evaluation of all systems was normal.  A post-service January 1977 examination (noted as a replacement of health record) documents the Veteran's reports of recurrent back pain.  In the comments section she reported that her low back pain was occasional.  The examiner did not consider it disabling.  

Post-service treatment records, to include private and VA clinical reports, document headache complaints beginning in October 1983.  A November 2005 private treatment record documents treatment for a possible left knee Baker cyst.  The Veteran reported that her left knee started to swell after she was on her feet for considerable amount of time.  She had experienced pain previously, but not swelling.

On March 2007 initial evaluation for cervical and lumbar spine injuries, as well as left hand pain, following a motor vehicle accident, J. M. Y., D.C. noted in pertinent part:

"From the history given by the [Veteran] correlated with today's exam findings, it does appear that the [Veteran] has suffered injuries as a result of the accident of [March 1, 2007].  [The Veteran] stated that she has not had pain in these regions prior to this accident and therefore this accident is 100 percent responsible for the injuries that she is presenting with today." 

On March 2008 VA orthopedic examination, the Veteran reported that she has had constant pain in her neck, back, left hand and left knee since her in-service motor vehicle accident.  Following physical examination, the examiner assessed chronic muscular strain or the cervical and lumbar spine; possible cubital tunnel syndrome of the left hand; and chronic left knee synovitis.  The examiner indicated that the Veteran's C-file was reviewed.  He opined in pertinent part:

". . . There is a history that all of these problems started in military.  There is a history that all of these problems have been bothersome since military and she denies being totally well at any of these areas for even two months since leaving military.  She denies any injuries to these areas since leaving the military.  Based on this history and today's examination, it is my opinion that all of the problems diagnosed are related to military.  In my opinion, it is more likely than not that these problems are related to military."

On June 2008 VA neurological consultation, the Veteran reported that she has had chronic headaches since her in-service motor vehicle accident.  Post-traumatic headaches were diagnosed.

In a September 2008 VA examination for fibromyalgia, the examiner indicated, regarding the Veteran's headaches:

"The Veteran started to have headaches after her motor vehicle accident in 1975 and (they have) continued throughout her life.  This has been supported by a number of clinical entries.  This would seem to present as a posttraumatic migrainous type of headache.  However, it is well known that headaches, including migraine headaches, can be a prominent feature of fibromyalgia and it is difficult to differentiate.  . . . .The fact that she (denied) having headaches at the time of her discharge physical again seems markedly in doubt since in the weeks and months previously she had complained of headaches.  I would tend to say, however, that it is more likely that her headaches (are) a complication of her fibromyalgia as it is rather than a separate entity caused by her motor vehicle accident in the service.  I have no way of proving this one way or the other."

Several statements, as well as the testimony, from the Veteran reiterate her contentions that these disabilities are related to her in-service motor vehicle accident.  In her October 2008 notice of disagreement, she indicated that a post-service March 2007 motor vehicle accident was minor and that the pain associated with it was essentially the right side of her chest.

Discussion: headaches

It is not in dispute that the Veteran currently has a chronic headache disability.  It also is not in dispute that she was seen on several occasions during service for complaints of headaches, both before and after the April 1975 motor vehicle accident.  Moreover, the Board accepts as credible evidence the Veteran's contentions of continuous headache symptomatology.

The only opinion of record that appears to address the Veteran's headache etiology, offered in September 2008, essentially concluded that there was no way of determining whether or not the headaches were a complication of non-service connected fibromyalgia or whether they represent residuals of the in-service head injury.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Thus, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for headaches have been met.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


Discussion: cervical spine, lumbar spine, left knee, and left hand

Again it is not in dispute that the Veteran has current cervical spine, lumbar spine, left knee, and left hand disabilities.  Degenerative changes have been duly noted in the records.  Likewise, it is not in dispute that the Veteran was seen in service for left knee complaints, as well as for cervical spine, lumbar spine, and left hand sprains subsequent to a motor vehicle accident.  However, to achieve an award of service connection, the evidence must be at least in equipoise as to whether the current disabilities are related to service.  

The Veteran's service treatment records reflect that the complaints in service were acute, and resolved.  Additionally, the separation examination of all systems showed normal clinical findings.  Moreover, a postservice January 1977 examination documented the Veteran's history and found that none of the post accident injuries were considered disabling.  There is no documented post-service treatment until 2005 for her left knee, or 2007 (following a motor vehicle accident) for her cervical spine, lumbar spine and left hand, almost three decades after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is evidence that, among other factors, can be considered in evaluating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's own statements that her lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, the Veteran is competent to report her history of cervical spine, lumbar spine, left knee and left hand pain.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements (including testimony) made in connection with a claim for VA compensation benefits to be not credible as to these issues.  Indeed, she denied relevant complaints at the time of discharge.  Furthermore, she sustained injury in a March 2007 motor vehicle accident.  She sought treatment at the time with Dr. J.M.Y., and reported that she did not have any pain in her neck or low back before the accident, which contradicts her present assertion that her symptoms have been continuous since service.  Rather, it appears that her symptoms became continuous with the March 2007 accident, and a claim was then filed shortly thereafter, in June 2007.  For these reasons, her statements to the effect that her symptoms have been continuous dating back to service are not persuasive and thus hold no probative value.  

The Board acknowledges a March 2008 VA opinion finding that the Veteran's current disabilities were related to her in-service motor vehicle accident.  The examiner indicated that the Veteran stated that she had continuously had pain in these areas since her military accident, and that she denied having any injuries since the military accident.  Although the examiner indicated that the Veteran's C-file was reviewed, the Board finds it curious that the examiner made no mention of the fact that the earliest treatment for the Veteran's left knee shown by the record was in 2005, and that there was no postservice treatment or complaints specifically for a left hand disability.  Furthermore, the examiner did not indicate awareness of the March 2007 post-service accident and subsequent treatment records that were associated in the claims file.  Consequently, the Board finds that the VA examiner's opinion was based on the Veteran's accounts, which are not credible, and therefore lacks probative value.

The Veteran herself believes that her disabilities are due to service.  However, this case extends beyond a simple cause-and-effect relationship observable to the lay person.  Indeed, degenerative changes are an internal disease process, and given this, and light in of other factors including the passage of time and the absence of complaints or findings at separation, she is not competent to opine as to etiology in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Accordingly, it must be denied.  In reaching this decision, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that doctrine is not for application in these matters because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for a psychiatric disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a headache disability is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left hand disability is denied.


REMAND

Regarding the matter of service connection for breastbone arthritis, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist.  See 38 C.F.R. § 3.159.  At the August 2011 Board hearing, the Veteran testified that she was receiving treatment for her breastbone arthritis.  She specifically identified records from Dr. Lobengare dated from the late 1990s to early 2000s.  Upon review, such records are not associated with the claims file.  Additionally, Virtual VA was reviewed and the records do not appear to have been submitted by the Veteran.  Such records, if available, should be obtained as they are likely to contain pertinent information helpful to the Veteran's claim.

Furthermore, the Veteran sustained a contusion to her left chest wall during the in-service motor vehicle accident.  On March 2008 VA general examination, arthritis of the costochondral junction of ribs three, four and five on the left was diagnosed; however, an opinion regarding the arthritis was not rendered.  This examination is thus inadequate.  When VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner did not offer an opinion, the Board is unable to make the factual findings required in this matter.  

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to submit a release for the records from Dr. Lobengare (physician identified at the Board hearing).  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

2. Thereafter, the Veteran should again be scheduled for an appropriate VA examination.  All necessary tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's breastbone arthritis is related to her active service, to include the trauma noted therein.  Should the Veteran fail to report for such examination, or if she otherwise indicates an inability to attend, then a file review should still be accomplished by a VA examiner, for the purpose of providing an opinion on etiology, as set forth above.

The examiner should provide a rationale for all opinions provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


